Exhibit 10.1

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”) is entered into as of this 20th day of April, 2015 (the “Effective
Date”), by and between MOBILE MINI, INC., a Delaware corporation (the
“Company”), and Kelly Williams (the “Employee”).

RECITALS:

WHEREAS, the Company and Employee entered into that certain Second Amended and
Restated Employment Agreement, dated as of June 4, 2014 (the “Employment
Agreement”); and

WHEREAS, the parties now wish to amend the provision in the Employment Agreement
relating to the Employee’s right to severance after the occurrence of a change
in control of the Company.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereto hereby agree as follows, effective as of the Effective Date:

1. Section 6(c) of the Employment Agreement is amended and restated to read as
follows (revisions are underlined):

“(c) Following a Change in Control. If within one year following the occurrence
of a Change of Control the Employee’s employment by the Company is terminated
either by the Company other than for Cause, death or Disability, or by the
Employee for Good Reason, then the Employee shall be entitled to the benefits
provided below (the “CiC Benefits” and together with Without Cause Benefits, the
“Severance Benefits”): . . .”

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

MOBILE MINI, INC. By: /s/ Erik Olsson Title: /s/ President & CEO EMPLOYEE /s/
Kelly Williams Kelly Williams